                  Case 19-11938-LSS               Doc 265     Filed 12/20/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOF~2 THE.DISTRICT OF DELAWARE

In re:
                                                            Chapter 7
UBIOME,INC.,1
                                                            Case:No. 19-11938(LSS)
                                        Debtor.

                                            AFFIDAVIT DF SERVICE

STATE OF DELAWARE                             )
                                                  ss:
COUNTY OF NEW CASTLE                          )

                 Elizabeth C. Thomas; being duly sworn according to law, deposes and says that she is
employed by the law firm of Pachulsk Stang Ziehl &Jones LLP, counsel to Alfred T. Giuliano, Chapter•
7 Trustee in the above-captioned matter; and that orr the 18t~' day of December, 2019, she caused a copy of
the following to be served upon the attached service list in the mariner indicated:

         [S gneciJ Oinnil~us Oi•cler Approving Final Fee Applications of Chapter 11 Estate
         Professio~ials (Docket No. 246)



                                                               Elzab /h'~. Thomas

SWORN TO AND SUBSCRIBED
by me on this ~~~day of December,2019.
/~ ~               ~\t (I11~
~
~
Notary ublic\ ~`~ G.a~n~~~Ao~;~
My Commiss3~on ~~piresi       ,
                    Ap ~'kf~lp~~ C~ ~' —'
                 ,
                 :
                 , ~ R~L ~2,202 z
                     a


                'fj~`,~'~ L ~~.~`~ P~~~~
                      !
                      !~ 11 111l~~~~~




'The Debtor and the last four digits of its taxpayer identification number is: uBionie, Inc.(0019). The headquarters
  for the above-captioned Debtor is located at360 Langton Street, Suite 301, San Francisco, CA 94103.



DOGS DE:225994.7 31271/001
                 Case 19-11938-LSS         Doc 265   Filed 12/20/19   Page 2 of 5



uBiome 2002 Service List FCM                         HAND ➢SLIVERY
Case No. 19-11938(LSS)                               (United States Attorney)
DocumeirtNo. 225424                                  David C. Weiss
09=Hand Delivery                                     c/o Ellen Slights
33 =First Class Mail                                 US Attorney's Office
                                                     District of Delaware
                                                     Hercules Building, Suite 400
(Counsel to Alfred Giuliano, Ch. 7firustee)          1313 N. Market Street
 Bradford J. Sandler, Esquire                        Suite 400
 John A. Morris, Esquire                             Wilmington, DE 19801
 Colin R.Robinson, Esquire
919 N. Market Street, 17th .Floor                    HAND DELIVERY
 POBox 8705                                          (Counsel for Silicon Valley Bank)
 Wilmington, DE 19801                                Ashby &Geddes PA
                                                     Gregory A Taylor, Esquire
HAND DELIi~ERY                                       Katharina Earle, Esquire
(United States Trustee)                              500 Delaware A~eue
 Benjamin A. Hackman, Esquire                        8th Floor
 .Office of the United States Trustee                PO Box 1150
  J. Caleb Boggs Federal Building, Suite 2207        Wilmington, DE 19899-1150
 844 King Street
 Lockbox 35                                          HAND DELIVERY
  Wilmington, DE 19801                               (Counsel to 8VC)
                                                     Cole Schotz PC
HAND DELIVERY                                        Norman L Pernick, Esquire
(State Attorney General)                             Patrick J Reilley, Esquire
Kathy Jennings,.Esquire                              500 Delaware Ave Ste 1410
Delaware Department of Justice                       Wilmington, DE 19801
 Carvel State Office Building, 6th Floor
820NN. French Street                                 HAND DELIVERY
 Wilmington, DE 19801                                (Counsel to the Debtor)
                                                     Young Conaway Stargatt &Taylor LLP
HAND DELIVERY                                        Michael R. Nestor, Esquire
Zillah A. Frampton                                   Andrew L Magazines, Esquire
Bankruptcy Administrator                             Joseph M Barry, Esquire
Delaware Division of Revenue                         Joseph M. Mulvihill, Esquire
Carvel State Office Building, 8th Floor              Jordan Sazant,Esquire
820 N. French Street                                 Rodney Square
Wilmington, DE 19801                                 1000 N King Street
                                                      Wilmington, DE 19801




 DOGS D~225424.1 31271/001
                  Case 19-11938-LSS    Doc 265   Filed 12/20/19   Page 3 of 5



hTAND DE~Ii~ERY
(Counsel to Premera Blue Cross)                  FIRST CLASS MAIL
 Katelyn Crawford, Esquire                       Sharon Binger, Regional Director
 Fox Rothschild LLP                              Philadelphia Regional Office
919 N. Market Street, Suite 300                  Securities &Exchange Commission
 Wilmington, DE 19$99-2323                       One Penn Center, Suite 520
                                                 1617 JFK Boulevard
HAND DELIVERY                                    Philadelphia,PA 19103
(Counsel to Humana Insurance Company)
 Jami B. Nmeroff, Esquire                        FI~ZS7'CLASS MAIL
 Brown McGarry Nimeroff LLC                      Andrew Calamari, Regional Director
901 N. Market Street, Suite 1300                 New York Regional.Office
 Wilmington, DE 19801                            Securities &Exchange Commission
                                                 Brookfield Place, Suite 400
FIRST CLASS MAIL                                 200 Vesey Street
(United States Attorney General)                 New York, NY 10281
 William Barr, Esquire
 Office of the US Attorney General               FIRST CLASS MAIL
 U.S. Department of Justice                      Office ofthe.Chief Counsel
950Pennsylvania Avenue, NW,Room 4400             Pension Benefit Guaranty Corporation
 Washington, DC 20530-0001                       1200 K Street, NW
                                                 Washington, DC 20005
FIRST CLASS MAIL
State of Delaware                                FIRST CLASS MAIL
Division of Corporations -Franchise Tax          Internal RRevenue Service
John G. Townsend Building, Suite 4               Centralized Insolvency Operation
401 Federal Street                               PO Box 7346
POBox 898(Zip 19903)                             2970 Market Street(Zip 19104)
Dover, DE 19901                                  Mail Stop 5-Q30.133
                                                 Philadelphia,PA 19101
FIRST CLASS MAIL
Delaware Secretary of Treasury                   FIRST.CLASS MAIL
820 Silver Lake Boulevard, Suite 100             (Debtor)
Dover, DE 19904                                  Ubiome Inc.
                                                 Attn: President/Ceo
FIRST CLASS MAIL                                 360 Langton Street
Office of General Counsel                        Ste 301
U.S. Department of the Treasury                  San Francisco, CA 94103
1500 Pennsylvania Avenue,NW
Washington, DC 20220                             FIRST CLASS MAIL
                                                 (Chapter 7Trustee)
FIRST CLASS1'VIAIL                                Alfred Giuliano, Esquire
Office of General Counsel                         Giuliano, Miller &Company,LLC
Securities &Exchange Commission                   2301 E. Evesham Road
100 F Street, NE                                  Pavilion 800,.Suite 210
Washington, DC 20554                              Voorhees, NJ 08043



DOCS DE`.225424.1 31271/001
                  Case 19-11938-LSS   Doc 265   Filed 12/20/19   Page 4 of 5



                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Counsel to Lender; Silicon Valley Bank)
(Counsel for.Euroatlantic LLC)                  Morrison & Foerster
 Carter Ledyard &Milburn LLP                    Alexander Rheaume,:Esquire
 Aaron R Cahn, Esquire                          John Hancock Tower
 Charles G Berry, Esquire                       200 Clarendon Street
 2 Wall Street                                  20th Floor
 New York, NY 100052072                         Boston, MA 02116

FIRST CLASS MAIL
(Counsel.for the United States of America)      FIRST CLASS MAIL
 U.S. Department of Justice                     Arizona Attorney General's Office
Leah V Lerman, Esquire                          PO Box 6123
 Civil Division                                 MD 7611
 1 100 L Street NW,Room 7002.                   Phoenix, AZ 85005-6123
PO Box 875
Ben Franklin Station                            FIRST CLASS MAIL
 Washington, DC 20044-0875                      Franchise Tax Board
                                                Bankruptcy Section Ms A-340
FIRST CLASS MAIL                                PO Box 2952
(Counsel to Lender)                             Sacramento, CA 95812-2952
 Morrison & Foerster LLP
 Jeff Ngai, Esquire                             FIRST.CLASS MAIL
425 Market Street                               Internal Revenue Svc
 San Francisco, CA 94105                        Centralized Insolvency Operation
                                                PO Box 7346
FIRST CLASS MAIL                                Philadelphia,PA 191 O 1-7346
(Counsel to Lender; 8VC)
 Gibson Dunn & Crutcher LLP                     FIRST CLASS MAIL
 Mary Beth Maloney, Esquire                     Michigan Dept of Treasury Tax Pol Div
 Jason Zachary Goldstein, Esquire               Litigation Liaison
 J Eric Wise, Esquire                           Austin Building, 2nd Floor
 Matt J. Williams,Esquire                       430 W.Allegan Street
 200 Park Avenue                                Lansing, MI 48922
 New York, NY 10166- 0193
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                Social Security Administration
(Counsel to Lender; Silicon Valley.Bank)        Office of the Gen Counsel Region 3
 Morrison & Foerster                            300 Spring Garden Street
 Todd M. Goren,Esquire                          Philadelphia, PA 19123
 Benjamin W. Butterfield, Esquire
Kaf Richardson,Esquire                          FIRST CLASS MAIL
25Q W. 55th Street                              VS EPA Reg 3 Office of Reg Counsel
 New York, NY 10019                             Bankruptcy Dept
                                                1650 Arch Street
                                                Philadelphia,PA 19103



 DOCS DE'225424.131271/001
                 Case 19-11938-LSS   Doc 265   Filed 12/20/19   Page 5 of 5



                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Counsel to BRJ Investments, LLC and OSF
US Securities &Exchange Commission             Biome,SPV)
Thomas Eme                                     P. Gregory Schwed
Jennifer Lee                                   Loeb &Loeb LLP
44 Montgomery:Street                           345 Park Avenue
Suite 2800                                     New York, NY 10154-1895
San Francisco, CA 94014
                                               FIRST CLASS NfAIL
FIRST CLASS MAIL                               (Counsel to BRJ Investments, LLC and OSF
US Securities &Exchange Commission             Biome,SPV)
TY•acy Combs                                   Ross D.Emtnerman
44 Montgomery: Street                          Loeb &Loeb LLP
Suite 2800.                                    321 North Clark Street
San FFrancsco, CA 94104                        Chicago,: IL 60654

FIRST CLASS MAIL                               FIRST CLASS MAIL
US Dept. of Justice                            (Counsel to Creditor Blue Cross :and Blue
US Department of Justice                       Shield of Massachusetts, Inc.)
Lina Peng                                      William J. Hanlon,Esq.
Kyle Waldinger                                 Seyfarth Shaw LLP
450 Golden Gate Avenue                         Seaport East, Suite 300
1 lth Floor                                    Two Seaport Lane
San Francisco, CA 94102                        Boston, MA 02210-2028

FIRST CLASS MAIL                               FIRST CLASS MAIL
Office of Unemployment Compensation Tax        (Counsel to Oracle America, Incj
Services                                       Shawn M. Christianson, Esquire
Attn: Deb Secrest                              Buchalter, A Professional Corporation
PA-Department of Labor &Industry               55 Second Street, 17th Floor
651 ZBoas Street, Room 925                     San Francisco,: CA 94105-3493
Harrisburg, PA 17121
                                               FIRST CLASS 1l~IAIL
FIST CLASS NAIL                                (Attorney for Puma Biotechnology, Inc.)
(Counsel to Premera Blue Cross)                Paul D. Moak, Esquire
 Joseph E. Shickch, Jr.                        McKool Smith, P.C.
 Fox Rothschild LLP                            600 Travis Street, Suite 7000
 1001 - 4th Avenue, Suite 4500                 Houston, TX 77002
 Seattle WA 98154




DOGS DE:225424.1 31271/001
